DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160150221 A1 to Lee et al.
Regarding Claim 1.  Lee discloses a light guide for segmented illumination, comprising a light guide plate with an illumination region (See Fig. 11), the light guide plate having a first main surface and a second main surface opposite to the first main surface and separated therefrom by a thickness of the light guide plate (See Fig. 11), and comprising an out-coupling arrangement for coupling light propagating in the light guide plate and interacting with the out-coupling arrangement out of the light guide plate through the first and/or the second main surface in the illumination region (See Fig. 11); wherein the out-coupling arrangement comprises a plurality of first out-coupling stripes extending over the illumination region, each first out-
Regarding Claim 2.  Lee further discloses the intermediate region comprises a second out-coupling stripe extending over the illumination region and defining a horizontal extension of a second light channel in the light guide plate (See Fig. 11), the second out-coupling stripe being configured to couple light propagating, with the light guide in use, substantially in a second direction along the second light channel, out of the light guide plate, the second direction being substantially opposite to the first direction (See Fig. 15B). 
Regarding Claim 3.  Lee further discloses the first and the second out-coupling stripes have local out-coupling efficiencies for light propagating in the light guide plate substantially in the first and in the second direction, respectively (Fig. 11), substantially higher than the local out-coupling efficiencies at the same locations for light propagating in the light guide plate substantially in the opposite directions (See Fig. 15B). 
Regarding Claim 4.  Lee further discloses the intermediate region has, outside the out-coupling stripes, substantially zero local out-coupling efficiencies (See Fig. 11). 
Regarding Claim 5.  Lee further discloses the intermediate region comprises, outside the out-coupling stripes, a re-directing arrangement configured to direct light, originating from one of the light channels and a propagating in the light guide plate outside the light channels, back towards the light channel from where it originates (See Fig. 11). 
Regarding Claim 6.  Lee further discloses an out-coupling stripe comprises optical micro features (See Fig. 6A). 
Regarding Claim 7.  Lee further discloses the optical micro features comprises lines lying substantially perpendicular to the longitudinal direction of the out-coupling stripe (See Fig. 6A and Fig. 11). 
Regarding Claim 8.  Lee further discloses a collimating arrangement configured to limit horizontal divergence of a light beam emitted, with the light guide in use, to a light channel of the light guide plate (See Fig. 11). 
Regarding Claim 9.  Lee further discloses the collimating arrangement is formed integrally in the light guide plate (See Fig. 11). 
Regarding Claim 10.  Lee further discloses the collimating arrangement comprises a reflecting material interface configured to re-direct a divergent part of the light beam (See para 93 and Fig. 6A). 
Regarding Claim 11.  Lee further discloses the collimating arrangement comprises a refracting material interface configured to at least partially collimate the light beam (para 93). 
Regarding Claim 12.  Lee further discloses the second out-coupling stripe covers substantially entirely the width of the intermediate region (See Fig. 11). 
Regarding Claim 14.  Lee further discloses a light guide as defined in claim 1, and a plurality of light-emitting elements such as LEDs arranged for emitting light to the light channels (See Fig. 15B). 
Regarding Claim 15.  Lee further discloses a display assembly such as a liquid crystal display assembly comprising a display element such as a liquid crystal layer and a light guide as defined in claim 1 arranged for illuminating the display element (Fig. 15A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 in view of US 20120032997 A1 Cha et al.
Regarding Claim 13.  As stated above Lee discloses all the limitations of base claim 1.
Lee does not specifically disclose that two light guide plates are superposed on top of each other with a light channel of one of the light guide plates horizontally aligned between two adjacent light channels of the other light guide plate.

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that two light guide plates are superposed on top of each other with a light channel of one of the light guide plates horizontally aligned between two adjacent light channels of the other light guide plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EDMOND C LAU/Primary Examiner, Art Unit 2871